Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.
Claims 1 and 17-18 have been amended.  Claims 1-18 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment, on April 12, 2021, to claims 1, 4, 11-12, and 18 to obviate the previous claim interpretation under 35 U.S.C. 112(f).  The previous claim interpretation under 35 U.S.C. 112(f) of the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horton et.al. (US Patent Application Publication, 2016/0261425, hereinafter, “Horton”) in view of Ham et.al. (US Patent Application Publication, 2018/0209183, hereinafter, “Ham”).
Regarding claim 1, Horton teaches:
A monitor (Horton: device 10.  Fig. 1 and ¶ [0073]) for detecting operation by a user (Horton: the device 10 may include one or more sensors 12, a user-interface component 14.  The sensors 12, may detect various properties such as acceleration, temperature, external motion, device motion, sound signals…, or the like… user-interface components 14 in the device 10 may receive input from the user.  Fig. 1 and ¶ [0073-0075]) of a legacy entry control (Horton: the device 10 within the smart-home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances… The smart home also can include a variety of non-communicating legacy appliances 68.  Fig. 2 and ¶ [0091]), the monitor comprising: 
a sensor (Horton: sensor 12… the sensors 12 may include optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras).  Fig. 1 and ¶ [0073-0074]) operable to detect a physical property affected by action of the user operating the legacy entry control (Horton: The sensors 12, may detect various properties such as acceleration, temperature, external motion, device motion, sound signals [i.e., physical property] …, or the like.  One or more user-interface components 14 in the device 10 may receive input from the user and/or present information to the user. The received input may be used to determine a setting. In certain embodiments, the user-interface components may include a mechanical or virtual component that responds to the user's motion.  Fig. 1 and ¶ [0073-0075]), and to produce a signal encoding a characteristic of the physical property detected (Horton: the device 10 may include a light source 26 that may illuminate when a living being, such as a human, is detected [interpreted as by sensors 12] as approaching. The light source 26 may be communicatively coupled to the low-power processor 22, which may provide a signal to cause the light source 26 to illuminate.  Figs. 1, 2 and ¶ [0084]); 
an interpretation circuit (Horton: low-power processor 22.  Fig. 1 and ¶ [0073]) configured to receive the signal produced by the sensor (Horton: The light source 26 may be communicatively coupled to the low-power processor 22.  Figs. 1, 2 and ¶ [0084]) and produce an alert response if the signal corresponds to the operation of the legacy entry control by the user (Horton: the low-power processor 22 … may provide a signal to cause the light source 26 to illuminate [i.e., alert response].  Figs. 1, 2 and ¶ [0084]); 
a transmitter (Horton: network interface 18.  Fig. 1 and ¶ [0073]) configured to detect an output of the interpretation circuit and upon receiving the alert response, transmit an alert signal (Horton: In some instances, devices may interact with each other such that events detected by a first device [device 10] influence actions of a second device [e.g., within smart-home environment 30].  For example, a first device can detect that a user has entered into a garage (e.g., detecting a change in light in the garage). The first device can transmit this information to a second device via the network interface 18, such that the second device can, e.g., adjust a home temperature setting, a light setting, a music setting, and/or a security-alarm setting.  Figs. 1, 2 and ¶ [0083]); and
a power source for providing electrical power to the sensor, interpretation circuit, and transmitter (Horton: power supply 16.  Fig. 1 and ¶ [0073]).
Horton does not explicitly teach:
the user operating the legacy entry control by physically engaging the legacy entry control. 
However, in the same field of endeavor, Ham teaches:
the user operating the legacy entry control by physically engaging the legacy entry control (Ham: a motion sensor, an electromyogram sensor, and the like, to recognize situations such as a case in which the user holds a door of the electronic apparatus 100, a case in which the user pulls a knob of the door, and a case in which the user turns the knob of the door, and the like. The user terminal apparatus 200 may transmit the signal including the key information to the electronic apparatus 100.  Fig. 7A and ¶ [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horton to include the features as taught by Ham above in order to provide an electronic apparatus capable of performing communication with an external apparatus through a human body. (Ham, ¶ [0007]).

Regarding claim 2, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton further teaches:  
wherein the transmitter comprises a wireless transceiver (Horton: The network interface 18 may include a component that enables the device 10 to communicate between devices.  The network interface 18 may include a wireless card or some other transceiver connection to facilitate this communication.  Fig. 1 and ¶ [0078]) adapted to transmit via a Bluetooth Low Energy (BLE) protocol (Horton: …over a wireless communication protocol (e.g., Bluetooth low energy (BLE), ZigBee, Wi-Fi) [The smart key system 1900 may be installed on one or more doors of a structure, such as a home (of the smart-home environment 30 of Fig. 2)].  Figs. 2, 49 and ¶ [0552]).

Regarding claim 3, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Ham further teaches:
wherein the interpretation circuit is operable to distinguish the signal corresponding to the operation of the legacy entry control by the user from another signal corresponding to sensor output not corresponding to the operation of the legacy entry control by the user (Ham: A plurality of key information corresponding to the electronic apparatus 100 may be stored in the user terminal apparatus 200, and the user terminal apparatus 200 may transmit a signal including the key information corresponding to the information on the type of the electronic apparatus 100.   [T]he user terminal apparatus 200 may trigger the transmission of the signal. The user terminal apparatus 200 worn on a user's arm may sense motion, a change in an electrical potential of a muscle, and the like, using, for example, a motion sensor, an electromyogram sensor, and the like, to recognize situations such as a case in which the user holds a door of the electronic apparatus 100, a case in which the user pulls a knob of the door, and a case in which the user turns the knob of the door, and the like. The user terminal apparatus 200 may transmit the signal including the key information to the electronic apparatus 100.  The electronic apparatus 100 obtains the key information from the signal received from the user terminal apparatus 200, and confirms whether or not the key information corresponds to the authentication key information corresponding to the predetermined function at operation S650 [i.e., interpretation module can distinguish sensed signals based on accompanying key information, which is different for differing sensed signals].  Figs. 6, 7A, 7B and ¶ [0117, 0118, 121]) and occurring within a sensing envelope of the monitor (Ham: a sensor sensing a touch with the human body, and when the touch with the human body is sensed by the sensor (I).  Fig. 7A and ¶ [0117]).
The rationale and motivation for adding this teaching of Ham is the same as the rationale and motivation for Claim 1.  

Regarding claim 4, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton further teaches:  
A system comprising the monitor of claim 1 and a camera unit (Horton: sensor 12… the sensors 12 may include optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras).  Fig. 1 and ¶ [0073-0074]), wherein the camera unit is configured to receive an activation signal upon detection by the monitor of operation of the legacy entry control by the user (Horton: In some instances, devices may interact with each other such that events detected by a first device [device 10] influence actions of a second device [e.g., within smart-home environment 30].  For example, a first device can detect that a user has entered into a garage (e.g., detecting a change in light in the garage). The first device can transmit this information to a second device via the network interface 18, such that the second device can, e.g., adjust a home temperature setting, a light setting, a music setting, and/or a security-alarm setting.  Figs. 1, 2 and ¶ [0083]), and to thereupon transmit video (Horton: As another example, a first device can detect a user approaching a front door (e.g., by detecting motion or sudden light pattern changes). The first device may, e.g., cause a general audio or visual signal to be presented.  Figs. 1, 2 and ¶ [0083]).

Regarding claim 8, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton further teaches:  
further comprising a housing in which the sensor and interpretation circuit are disposed, and a user-installable mounting for securing the monitor to a structure (Horton: general device 10 [which comprises sensors 12 (sensor) and low-power processor 22 (interpretation module)] may be disposed within a building environment.  Figs. 1, 2 and ¶ [0073]).

Regarding claim 9, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton further teaches:  
wherein the sensor comprises a passive infrared sensor (Horton: the device 10 may include … a passive infrared (PIR) sensor 24.  Fig. 1 and ¶ [0073]).

Regarding claim 11, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton further teaches:  
A smart home system (Horton: smart-home environment 30.  Fig. 2 and ¶ [0085]), comprising a monitor according to claim 1 (Horton: device 10.  Figs. 1, 2 and ¶ [0087]), a relaying dispatch unit (Horton: smartphone 66.  Fig. 2 and ¶ [0095]), and at least one smart home peripheral device (Horton: thermostats 46.  Fig. 2 and ¶ [0087]), wherein the relaying dispatch unit is configured and adapted to receive the alert signal and control the at least one smart home peripheral device in response thereto (Horton: In some instances, devices may interact with each other such that events detected by a first device [monitor device] influence actions of a second device [dispatch unit].  For example, a first device can detect that a user has entered into a garage (e.g., detecting a change in light in the garage). The first device can transmit this information to a second device via the network interface 18, such that the second device can, e.g., adjust a home temperature setting [smart home peripheral device], a light setting, a music setting, and/or a security-alarm setting.  Figs. 1, 2 and ¶ [0083]).

Regarding claim 12, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton further teaches:  
A smart home system (Horton: smart-home environment 30.  Fig. 45 and ¶ [0517]), comprising a monitor according to claim 1 (Horton: device 10.  Figs. 1, 2 and ¶ [0087]), a relaying dispatch unit (Horton: garage door opener 1642.  Fig. 45 and ¶ [0517]), and a camera unit (Horton: camera 72.  Fig. 45 and ¶ [0517]), wherein the relaying dispatch unit is adapted and configured to receive an alert signal transmitted by the monitor and in response thereto transmit an activation signal (Horton: the garage door opener 1642 may be equipped to detect when a garage door 1650 is forced open as opposed to voluntarily opened. Upon detection of a forced opening or opening during an unexpected time (e.g., during work hours), the system may trigger events in the environment 30. For example, a camera 72 in the garage may be activated to record activities occurring in the garage.  Fig. 45 and ¶ [0517]) by a Bluetooth Low Energy protocol (Horton: These nodes are equipped with the capability of using any wireless protocol [including Bluetooth low energy, Wi-Fi, etc. ¶ [0608]] or manner to facilitate bidirectional communication with any of a variety of other devices in the smart-home environment 30 as well as with the central server or cloud-computing system 64.  Fig. 2 and ¶ [0107]) to the camera unit, and the camera unit is adapted and configured to, upon receiving the activation signal, wirelessly transmit video (Horton: when the garage door is opened or closed, the camera 72 may be configured to take a picture of the area proximate to the garage door and send it to a smartphone or the like of the user.  Fig. 45 and ¶ [0517]) via a Wi-Fi protocol (Horton: These nodes are equipped with the capability of using any wireless protocol [including Bluetooth low energy, Wi-Fi, etc. ¶ [0608]] or manner to facilitate bidirectional communication with any of a variety of other devices in the smart-home environment 30 as well as with the central server or cloud-computing system 64.  Fig. 2 and ¶ [0107]).

Regarding claim 13, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton further teaches:  
A method of using a monitor according to claim 1, comprising mounting the monitor in a position (Horton: general device 10 [which comprises sensors 12 (sensor) and low-power processor 22 (interpretation module)] may be disposed within a building environment.  Figs. 1, 2 and ¶ [0073]) whereby a legacy entry control is within a sensing envelope of the monitor (Horton: The sensors 12, in certain embodiments, may detect various properties such as…, proximity, external motion, device motion.  Figs. 1, 2 and ¶ [0073]), supplying power to the monitor (Horton: The power-supply component 16 may include a power connection and/or a local battery. For example, the power connection may connect the device 10 to a power source such as a line voltage source.  Fig. 1 and ¶ [0077]), and causing a smart home device to register the monitor as being present (Horton: the smart-home environment 30 [which includes monitor devices 10] makes inferences about which individuals live in the home and are therefore occupants and which devices 66 [smartphone] are associated with those individuals. As such, the smart-home environment "learns" who is an occupant and permits the devices 66 associated with those individuals to control the smart devices of the home.  Figs. 1, 2 and ¶ [0096]).

Regarding claim 14, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton further teaches:  
A method of communicating a user intention to a smart home system comprising a monitor according to claim 1, the method comprising operating a legacy entry control by user action within a sensing envelope of the monitor (Horton: the device 10 may include one or more sensors 12, a user-interface component 14.  One or more user-interface components 14 in the device 10 may receive input from the user and/or present information to the user.  The user-interface components 14 may also include … a camera (e.g., to detect gestures).  Fig. 1 and ¶ [0073-0076]).

Regarding claim 15, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton further teaches:  
A kit, comprising a monitor according to claim 1 and a camera unit (Horton: the device 10 may include one or more sensors 12, a user-interface component 14.  [T]he sensors 12 may include optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras).  Fig. 1 and ¶ [0073, 0074]).

Regarding claim 16, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton further teaches:  
A method of installing a monitor according to claim 1, comprising securing the monitor to a structure in a position (Horton: general device 10 [which comprises sensors 12 (sensor) and low-power processor 22 (interpretation module)] may be disposed within a building environment.  Figs. 1, 2 and ¶ [0073]) whereby the legacy entry control is within a sensing envelope of the sensor (Horton: The sensors 12, in certain embodiments, may detect various properties such as…, proximity, external motion, device motion.  Fig. 1 and ¶ [0073]), wherein installing the monitor does not comprise any physical alteration of or physical connection to the legacy entry control and does not alter the normal operation of the legacy entry control (Horton: the low-power processor 22 [of monitor device 10] may detect when a location (e.g., a house or room) is occupied…, this detection can occur, e.g., by detecting openings and closings of doors or garage doors.  Figs. 1, 2 and ¶ [0080]).

Regarding claim 17, Horton teaches:
A method of producing a response by a smart home system (Horton: In some instances, devices may interact with each other such that events detected by a first device [e.g., device 10] influence actions of a second device [e.g., within smart-home environment 30].  Figs. 1, 2 and ¶ [0083]) to an operation by a user (Horton: the device 10 may include one or more sensors 12, a user-interface component 14.  The sensors 12, may detect various properties such as acceleration, temperature, external motion, device motion, sound signals [i.e., physical property] …, or the like.  One or more user-interface components 14 in the device 10 may receive input from the user and/or present information to the user. The received input may be used to determine a setting. In certain embodiments, the user-interface components may include a mechanical or virtual component that responds to the user's motion.  Fig. 1 and ¶ [0073-0075]) of a legacy entry control (Horton: the device 10 within the smart-home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances… The smart home also can include a variety of non-communicating legacy appliances.  Fig. 2 and ¶ [0091]), the method comprising: 
sensing (Horton: sensor 12… the sensors 12 may include optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras).  Fig. 1 and ¶ [0073-0074]) a physical property affected by action of the user operating the legacy entry control (Horton: The sensors 12, may detect various properties such as acceleration, temperature, external motion, device motion, sound signals…, or the like.  Fig. 1 and ¶ [0074]), and encoding a characteristic of the physical property in a signal (Horton: the device 10 may include a light source 26 that may illuminate when a living being, such as a human, is detected [interpreted as by sensors 12] as approaching. The light source 26 may be communicatively coupled to the low-power processor 22, which may provide a signal to cause the light source 26 to illuminate.  Figs. 1, 2 and ¶ [0084]); 
determining whether the signal corresponds to the operation of the legacy entry control by the user (Horton: the device 10 may include a light source 26 that may illuminate when a living being, such as a human, is detected as approaching. The light source 26 may be communicatively coupled to the low-power processor 22, which [low-power processor 22] may provide a signal to cause the light source 26 to illuminate.  Figs. 1, 2 and ¶ [0084]); and
in the event that the signal is determined to correspond to the operation of the legacy entry control by the user, conveying an alert signal (Horton: The light source 26 may be communicatively coupled to the low-power processor 22, which [low-power processor 22] may provide a signal to cause the light source 26 to illuminate [i.e., alert signal].  Figs. 1, 2 and ¶ [0084]) to a component of the smart home system (Horton: In some instances, devices may interact with each other such that events detected by a first device [device 10] influence actions of a second device [e.g., within smart-home environment 30]. For example, a first device can detect that a user has entered into a garage (e.g., detecting a change in light in the garage). The first device can transmit this information to a second device via the network interface 18, such that the second device can, e.g., adjust a home temperature setting, a light setting, a music setting, and/or a security-alarm setting.  Figs. 1, 2 and ¶ [0083]).
Horton does not explicitly teach:
the user operating the legacy entry control by physically engaging the legacy entry control. 
However, in the same field of endeavor, Ham teaches:
the user operating the legacy entry control by physically engaging the legacy entry control (Ham: a motion sensor, an electromyogram sensor, and the like, to recognize situations such as a case in which the user holds a door of the electronic apparatus 100, a case in which the user pulls a knob of the door, and a case in which the user turns the knob of the door, and the like. The user terminal apparatus 200 may transmit the signal including the key information to the electronic apparatus 100.  Fig. 7A and ¶ [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horton to include the features as taught Ham above in order to provide an electronic apparatus capable of performing communication with an external apparatus through a human body. (Ham, ¶ [0007]).

Regarding claim 18, Horton teaches:
An interfacing device (Horton: device 10.  Fig. 1 and ¶ [0073]) for interfacing a non-compatible device or control with a smart home system (Horton: the device 10 within the smart-home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances… The smart home also can include a variety of non-communicating legacy appliances 68.  Fig. 2 and ¶ [0091]), the interfacing device comprising: 
a sensor (Horton: sensor 12… the sensors 12 may include optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras).  Fig. 1 and ¶ [0073-0074]) operable to detect a physical property affected by an operation of the non-compatible device or control by a user (Horton: The sensors 12, may detect various properties such as acceleration, temperature, external motion, device motion, sound signals [i.e., physical property] …, or the like.  One or more user-interface components 14 in the device 10 may receive input from the user and/or present information to the user. The received input may be used to determine a setting. In certain embodiments, the user-interface components may include a mechanical or virtual component that responds to the user's motion.  Fig. 1 and ¶ [0074-0075]), and produce a sensing signal encoding a characteristic of the physical property detected (Horton: the device 10 may include a light source 26 that may illuminate when a living being, such as a human, is detected [interpreted as by sensors 12] as approaching. The light source 26 may be communicatively coupled to the low-power processor 22, which may provide a signal to cause the light source 26 to illuminate.  Figs. 1, 2 and ¶ [0084]); 
an interpretation circuit (Horton: low-power processor 22.  Fig. 1 and ¶ [0073]) configured to receive and process the sensing signal (Horton: The light source 26 may be communicatively coupled to the low-power processor 22.  Figs. 1, 2 and ¶ [0084]), and upon detecting that the sensing signal corresponds to the operation of the non-compatible device or control (Horton: In some instances, devices may interact with each other such that events detected by a first device [device 10] influence actions of a second device [e.g., within smart-home environment 30].  For example, a first device can detect that a user has entered into a garage (e.g., detecting a change in light in the garage).  Figs. 1, 2 and ¶ [0083]), produce a recognition signal (Horton: the low-power processor 22 … may provide a signal to cause the light source 26 to illuminate [i.e., recognition signal].  Figs. 1, 2 and ¶ [0084]); and
a transmitter (Horton: network interface 18.  Fig. 1 and ¶ [0073]) adapted and configured to receive the recognition signal and thereupon communicate a corresponding signal to the smart home system or a component thereof (Horton: In some instances, devices may interact with each other such that events detected by a first device [device 10] influence actions of a second device [e.g., within smart-home environment 30].  For example, a first device can detect that a user has entered into a garage (e.g., detecting a change in light in the garage). The first device can transmit this information to a second device via the network interface 18, such that the second device can, e.g., adjust a home temperature setting, a light setting, a music setting, and/or a security-alarm setting.  Figs. 1, 2 and ¶ [0083]).
Horton does not explicitly teach:
a user physically engaging the non-compatible device or control. 
However, in the same field of endeavor, Ham teaches:
a user physically engaging the non-compatible device or control (Ham: a motion sensor, an electromyogram sensor, and the like, to recognize situations such as a case in which the user holds a door of the electronic apparatus 100, a case in which the user pulls a knob of the door, and a case in which the user turns the knob of the door, and the like. The user terminal apparatus 200 may transmit the signal including the key information to the electronic apparatus 100.  Fig. 7A and ¶ [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horton to include the features as taught by Ham above in order to provide an electronic apparatus capable of performing communication with an external apparatus through a human body. (Ham, ¶ [0007]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Horton-Ham in view of Irani et.al. (US Patent Application Publication, 2017/0359555, hereinafter, “Irani”).
Regarding claim 5, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton-Ham does not explicitly teach:
wherein the legacy entry control comprises a doorbell button. 
However, in the same field of endeavor, Irani teaches:
wherein the legacy entry control comprises a doorbell button (Irani: doorbell 322.  Fig. 3 and ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horton-Ham to include the features as taught by Irani above in order to allow interactions with any accessory that is included in the integrated accessory control system. (Irani, ¶ [0007]).

Regarding claim 6, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton-Ham does not explicitly teach:
wherein the legacy entry control comprises a doorknob. 
However, in the same field of endeavor, Irani teaches:
wherein the legacy entry control comprises a doorknob (Irani: the integrated accessory control system can include a sensor accessory, which can include any type of sensor that can detect activity or changes in its environment. Examples include: doorbells…, or other mechanical devices that can be activated by a person (e.g., by pressing a button…, turning a knob).  ¶ [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horton-Ham to include the features as taught by Irani above in order to allow interactions with any accessory that is included in the integrated accessory control system. (Irani, ¶ [0007]).

Regarding claim 7, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton-Ham does not explicitly teach:
wherein the legacy entry control comprises a lock. 
However, in the same field of endeavor, Irani teaches:
wherein the legacy entry control comprises a lock (Irani: door lock 324.  Fig. 3 and ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horton-Ham to include the features as Irani above in order to allow interactions with any accessory that is included in the integrated accessory control system. (Irani, ¶ [0007]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horton-Ham in view of Salter et.al. (US Patent Application Publication, 2013/0106346, hereinafter, “Salter”), further in view of Yang et.al. (US Patent Application Publication, 2016/0255941, hereinafter, “Yang”).
Regarding claim 10, Horton-Ham discloses on the features with respect to claim 1 as outlined above.
Horton-Ham does not explicitly teach:
wherein a sensing envelope of the monitor comprises a region within about 12 cm outward from the sensor and within an angle of about 15 degrees from a central axis of the sensor. 
However, in the same field of endeavor, Salter teaches:
wherein a sensing envelope of the monitor comprises a region within about 12 cm outward from the sensor (Salter: The proximity sensors 32 may be configured to provide an adjustable range…, may be adjusted to sense objects in a range adjustable between 2 and 12 centimeters.  Fig. 2 and ¶ [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horton-Ham to include the features as taught by Salter above in order to provide adjustable proximity sensing to accommodate a wide variety of vehicle and charger configurations and users. (Salter, ¶ [0019]).
Horton-Ham-Salter does not explicitly teach:
within an angle of about 15 degrees from a central axis of the sensor. 
However, in the same field of endeavor, Yang teaches:
within an angle of about 15 degrees from a central axis of the sensor (Yang: the sensor assembly 80 can detect an object within a sensing region.  In certain embodiments, the sensing region can have a range from at least about 0 degrees to less than or equal to about 45 degrees downward and/or upward relative to an axis extending from the sensor assembly 80.  Fig. 18 and ¶ [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horton-Ham-Salter to include the features as taught by Yang above in order to minimize bleeding of signal from the transmitters. (Yang, ¶ [0126]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/L.H.N./Examiner, Art Unit 2416



/SAI AUNG/Primary Examiner, Art Unit 2416